No. 99-11380
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-11380
                         Conference Calendar



ROJELIO M. MINJAREZ,

                                           Plaintiff-Appellant,

versus

JOHN CORNYN, Attorney General,
State of Texas; Texas Department of
Criminal Justice, Institutional Division,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:99-CV-2445-H
                       --------------------
                          April 12, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Rojelio Minjarez (TDCJ# 559456) appeals the district court’s

dismissal as frivolous of his pro se and in forma pauperis civil

rights complaint.   Minjarez argued in the complaint that his

right to due process was violated when his time credits were

forfeited upon the revocation of his mandatory supervision.

We review the dismissal of the complaint for an abuse of

discretion.    See Harper v. Showers, 174 F.3d 716, 718 (5th Cir.

1999).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-11380
                               -2-

     The district court determined that Minjarez’s complaint was

barred under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)

because the success of the complaint would necessarily imply the

invalidity of Minjarez’s incarceration.    On appeal, Minjarez

abandons any argument concerning the district court’s

determination that his claim is barred by Heck.     See Al-Ra’id v.

Ingle, 69 F.3d 28, 33 (5th Cir. 1995).    However, we note that

even if Minjarez’s complaint were not barred by Heck, it is

frivolous because Texas inmates have no constitutionally

protected liberty interest in the restoration of previously-

forfeited good time credits.     See Hallmark v. Johnson, 118 F.3d
1073, 1079-80 (5th Cir. 1997).

     AFFIRMED.